Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to Applicant's amendments filed 12 August 2022. Claims 1-20 were previously pending. Claims 1, 7, 12, and 14 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.
Response to Arguments
35 USC 112 Rejection – 
As claim 1 has been amended to address the antecedent basis issue, the rejection of claims 1-6 under 35 USC 112(b) has been withdrawn.
35 USC 102 Rejection -
Applicant’s arguments, see remarks pages 9-10, filed 12 August 2022, with respect to the rejection of claims 1, 7, 9, 10, 12, 14, and 19-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Malladi and Hagiwara et al (US2014/0223315 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9, 10, 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of Hagiwara et al (US2014/0223315 A1, hereinafter Hagiwara).
Regarding claim 1, Malladi discloses a data processing apparatus, comprising: a memory pool including a plurality of memory modules (See Malladi, Fig. 1 disclosing a stack 103, or pool, of HBM memory devices 105a, 105b, 105c, 105d and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d); and 5
a controller coupled to the memory pool through a bus (See Malladi, Fig. 1 and [0025], disclosing logic die 104 including functionality to control the PIM functionality in the HBM+ memory devices and an HBM+ internal bus 111 connects the logic die 130 to each of the HBM+ memory devices, the logic die 130 corresponding to the controller), and wherein the controller is configured to collect a status of a computing resource of the data processing apparatus (See Malladi, [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the logic die collects the status of the HBM device and sends the read ready status indicating the HBM device has completed the PIM operation, the results written to a destination address or sends an indication as to when the PIM operation may be completed), construct meta information indicating the status of the computing resource (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” or in other words, the logic die constructs the read ready status via RD_RDY (meta information) of the HBM device or in a two step HBM+ command, sends an indication (meta information) to the host device as to when the PIM operation may complete), and 
transmit the meta information to the host device coupled through a 10network (See Malladi, Fig. 1 and [0041], disclosing the logic die sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, where the host and HBM device are coupled together, or the logic die 104 sends an indication to the host device as to when the PIM operation may be completed, where the read ready command is an indication of the status of the PIM operation either being completed or in the case of and HBM+ command, when completion may be expected).  2010R
Malladi does not disclose voluntarily transmitting the meta information to a host without a request or a command of the host.
However, Hagiwara discloses voluntarily transmitting the meta information to a host without a request or a command of the host (See Hagiwara, [0072], disclosing each network device may “automatically transmit status updates to the monitoring engine unit 101b (without waiting for requests or queries from the monitoring engine unit 101b), at regular intervals”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Malladi with the automatic status updates of Hagiwara as it allows for the storage system to  remain up to date regarding the error status of network connected devices (See Hagiwara, [0072], “status updates indicates…whether an error exists or has occurred at the network device”).

Regarding claim 7, Malladi discloses a data processing system, comprising: 15a host device; and a plurality of data processing apparatuses coupled to the host device through a network (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d coupled to host 101 and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d and [0025], “may be additional HBM+ stacks 103”), 
wherein at least one of the plurality of data processing apparatuses includes: 20a memory pool including a plurality of memory modules (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d coupled to host 101 and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d); and 
a controller coupled to the memory pool through a bus (See Malladi, Fig. 1 and [0023], disclosing logic die 104 including functionality to control the PIM functionality in the HBM+ memory devices and an HBM+ internal bus 111 connects the logic die 130 to each of the HBM+ memory devices), and configured to monitor and collect a status of a computing resource of the at least one of the plurality of data processing apparatuses (See Malladi, [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the logic die collects the status of the HBM device and sends the read ready status indicating the HBM device has completed the PIM operation, the results written to a destination address or sends an indication as to when the PIM operation may be completed), construct meta information indicating the status of the computing 28152106543.1U.S. Patent ApplicationAttorney Docket No.: 088453- 8379.US00resource, and transmit the meta information to the at least one host device (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” or in other words, the logic die constructs the read ready status via RD_RDY (meta information) of the HBM device or in a two step HBM+ command, sends an indication (meta information) to the host device as to when the PIM operation may complete).  
Malladi does not disclose voluntarily transmitting the meta information to a host without a request or a command of the host.
However, Hagiwara discloses voluntarily transmitting the meta information to a host without a request or a command of the host (See Hagiwara, [0072], disclosing each network device may “automatically transmit status updates to the monitoring engine unit 101b (without waiting for requests or queries from the monitoring engine unit 101b), at regular intervals”).It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Malladi with the automatic status updates of Hagiwara as it allows for the storage system to  remain up to date regarding the error status of network connected devices (See Hagiwara, [0072], “status updates indicates…whether an error exists or has occurred at the network device”).


Regarding claim 9, Malladi in view of Hagiwara disclosed the data processing system of claim 7 as described hereinabove. Malladi further discloses wherein the host device includes: a meta information storage configured to store the meta information received from the at least one of the plurality of data 15processing apparatuses (See Malladi [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the host device 101 must have some temporary meta information storage in order to receive the read ready information sent from the logic die); and a processor configured to select a data processing apparatus based on the meta information and offload the application processing request to a selected data processing apparatus (See Malladi, Fig 1 disclosing host 101 coupled to the HBM device 105 and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” and the host device sending a read command, or selecting the HBM/data processing apparatus and [0042], disclosing a two step HBM+ protocol to execute a PIM operation (processing in memory) or in other words, offload an application processing request to at least one of the HBM devices).  

20Regarding claim 10, Malladi in view of Hagiwara disclosed the data processing apparatus of claim 9 as described hereinabove. Malladi further discloses wherein the processor is configured to access another one of the plurality of data processing apparatuses through the network to collect the status of the computing resource of another one of the plurality of data processing apparatuses (See Malladi, [0025], “may be additional HBM+ stacks 103” and accordingly the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack).  

Regarding claim 12, Malladi discloses a data processing system, comprising: 5a data processing apparatus including a controller coupled to a memory pool including a plurality of memory modules through a bus (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101),
the controller configured to collect a status of a computing resource of the data processing apparatus, construct meta information indicating the status of the computing resource, and transmit the 10meta information (See Malladi, [0041], disclosing the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, or in other words, the logic die collects the status of the HBM device and sends the read ready status indicating the HBM device has completed the PIM operation, the results written to a destination address or sends an indication as to when the PIM operation may be completed); and 
a host device coupled to the data processing apparatus through a network and configured to select a data processing apparatus based on the meta information and offload an application processing request to a selected data processing apparatus (See Malladi, Fig 1 disclosing host 101 coupled to the HBM device 105 and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” and [0042], disclosing a two step HBM+ protocol to execute a PIM operation (processing in memory) or in other words, offload an application processing request to the HBM device).  
Malladi does not disclose voluntarily transmitting the meta information to a host without a request or a command of the host.
However, Hagiwara discloses voluntarily transmitting the meta information to a host without a request or a command of the host (See Hagiwara, [0072], disclosing each network device may “automatically transmit status updates to the monitoring engine unit 101b (without waiting for requests or queries from the monitoring engine unit 101b), at regular intervals”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Malladi with the automatic status updates of Hagiwara as it allows for the storage system to  remain up to date regarding the error status of network connected devices (See Hagiwara, [0072], “status updates indicates…whether an error exists or has occurred at the network device”).


Regarding claim 14, Malladi discloses an operating method of a data processing system, comprising: constructing, by a controller included in a data processing 30 152106543.1U.S. Patent ApplicationAttorney Docket No.: 088453- 8379.US00system that includes a plurality of memory modules coupled to the controller through a bus (See Malladi, Fig. 1 disclosing a stack 103 of HBM memory devices 105a, 105b, 105c, 105d and [0023], disclosing HBM+ stack 103 and a plurality of memory devices 105a-d), 
meta information by collecting a status of a computing resource of the data processing system (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101” or in other words, the constructs the read ready status of the HBM device); and 
transmitting, by the controller, the meta information to a host 5device coupled to the data processing system through a network (See Malladi, Fig. 1 and [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101”, where the host is coupled to the HBM device).  
Malladi does not disclose voluntarily transmitting the meta information to a host without a request or a command of the host.
However, Hagiwara discloses voluntarily transmitting the meta information to a host without a request or a command of the host (See Hagiwara, [0072], disclosing each network device may “automatically transmit status updates to the monitoring engine unit 101b (without waiting for requests or queries from the monitoring engine unit 101b), at regular intervals”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the storage system of Malladi with the automatic status updates of Hagiwara as it allows for the storage system to  remain up to date regarding the error status of network connected devices (See Hagiwara, [0072], “status updates indicates…whether an error exists or has occurred at the network device”).

15

Regarding claim 19, Malladi in view of Hagiwara disclosed the method of claim 14 as described hereinabove. Malladi further discloses wherein the host device is configured to receive meta information from additional data processing systems (See Malladi, [0025], “may be additional HBM+ stacks 103” and accordingly the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack), and select one data processing system based on 10the meta information received from the data processing system and the additional data processing systems (See Malladi, [0025], “may be additional HBM+ stacks 103” and [0041] the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack and the host responding with a read command, or in other words, selecting one the HBM devices).  

Regarding claim 20, Malladi in view of Hagiwara disclosed the method of claim 19 as described hereinabove. Malladi further discloses wherein the host device is further configured to access another data processing apparatus 15through the network to collect a status of a computing resource of another data processing apparatus (See Malladi, [0025], “may be additional HBM+ stacks 103” and [0041] the logic die 104 sending multiple read ready command RD_RDY over the transaction bus 110 to the host device 101 for each HBM+ stack).

Claims 2, 3, 5, 8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of Hagiwara et al (US2014/0223315 A1, hereinafter Hagiwara), further in view of Chang et al (US 2017/0255390 A1, hereinafter Chang)
Regarding claims 2 and 15, taking claim 2 as exemplary, Malladi in view of Hagiwara disclosed the data processing apparatus of claim 1 as described hereinabove. Malladi further discloses wherein the controller is configured to exchange the meta information with the host device (disclosing the logic die sends a read ready command RD_RDY over the transaction bus 110 to the host device 101, where the host and HBM device are coupled together, or the logic die 104 sends an indication to the host device as to when the PIM operation may be completed, where the read ready command is an indication of the status of the PIM operation either being completed or in the case of and HBM+ command, when completion may be expected ).  
Neither Malladi nor Hagiwara discloses using a protocol packet to exchange the meta information with the host device.
However, Chang discloses using a protocol packet to exchange the meta information with the host device (See Chang, Fig. 5A-5F and [0075], [0076], [0086] disclosing the 3DS memory device responding to host requests via response packet and which can include PIM instructions, and which therefore indicate using a PIM protocol).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth storage of Malladi and Hagiwara with the packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).

Regarding claims 3 and 16, taking claim 3 as exemplary, Malladi in view of Hagiwara disclosed the data processing apparatus of claim 1 as described hereinabove. Malladi further discloses wherein the controller is configured to exchange the meta information with the host device (See Malladi, [0041], “the logic die 104 sends a read ready command RD_RDY over the transaction bus 110 to the host device 101).
Neither Malladi nor Hagiwara discloses using a control packet to exchange the meta information with the host device.
However, Chang discloses using a control packet to exchange the meta information with the host device (See Chang, Fig. 5A-5F and [0075], [0076], [0086] disclosing the 3DS memory device responding to host requests via response packet and which can include PIM instructions, and which therefore controls the PIM/HBM device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth storage of Malladi and Hagiwara with the packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).  

Regarding claims 5, and 18, taking claim 5 as exemplary, Malladi in view of Hagiwara disclosed the data processing apparatus of claim 1 as described hereinabove. Neither Malladi nor Hagiwara further disclose wherein the controller further includes a command queue configured to store commands transmitted from the host device and the meta information includes at least one of an identifier of the 5data processing apparatus, information indicating whether the command queue is full or empty, information indicating whether the controller is busy or idle, or an address of a memory module in which data of the host device is to be stored.
However, Chang discloses wherein the controller further includes a command queue configured to store commands transmitted from the host device (See Chang, [0053]-[0056], disclosing the base die including a program memory for storing control instructions and may include storing multiple configuration data and instructions to allow operations to pipeline efficiently, or in other words, a command queue) and the meta information includes at least one of an identifier of the 5data processing apparatus, information indicating whether the command queue is full or empty, information indicating whether the controller is busy or idle, or an address of a memory module in which data of the host device is to be stored (See Chang, Fig. 5E and 5F and [0082], [0084], and [0093] and Tables 3 and 4, disclosing the response packet header and tail may contain cube ID and “the memory device may send back a response informing the host that it has finished, and providing the address in which the end result Z has been stored”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth storage of Malladi and Hagiwara with the command queueing and packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data as well as pipelined operations allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).  

Regarding claim 8, Malladi in view of Hagiwara disclosed the data processing system of claim 7 as described hereinabove. Malladi further discloses wherein the at 5least one of the plurality of data processing apparatuses and the host device are configured to exchange meta information therebetween (See Malladi, [0064]& [0066], disclosing use of a CA bus and data bus for transmission of a two-step HBM+ protocol PIM command including the PIM_CHRG command over the CA bus and a PIM_CMD over the data bus, where the PIM command includes and corresponds to meta information by indicating use of a one or two step HBM or HBM+ protocol).
Neither Malladi nor Hagiwara disclose using a protocol packet and a control packet to exchange meta information therebetween and wherein the protocol packet or the control packet includes the meta information in the protocol packet or the control packet.
However, Chang discloses using a protocol packet and a control packet to exchange meta information therebetween and wherein the protocol packet or the control packet includes the meta information in the protocol packet or the control packet (See Chang, Fig. 5A-5F and [0075], [0076], [0086] disclosing the 3DS memory device receiving request packets from the host and responding to host requests via response packet and which can include PIM instructions, and which therefore controls the PIM/HBM device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the high bandwidth storage of Malladi and Hagiwara with the packet transmission of Chang as it allows for embedding configuration instructions and logic commands into a request and response packet which allow configuring the 3D stacked memory’s switches to direct data flow and controlling operations of the ALUs to compute data allowing for tight coupling and reduced data transfer and energy consumption by the memory system (See Chang, [0022], [0023], and [0047]).




Claims 4, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of Hagiwara et al (US2014/0223315 A1, hereinafter Hagiwara), further in view of Elliot et al (US 2008/0259803 A1, hereinafter Elliot). 
Regarding claim 4, 13, and 17, taking claim 4 as exemplary, Malladi in view of Hagiwara disclosed the data processing apparatus of claim 3 as described hereinabove. Neither Malladi nor Hagiwara disclose wherein the controller is configured to monitor a traffic between the data processing apparatus and the host device and transmit the control packet including the meta information in case that the traffic is less than a threshold value or is in a communication idle state. 
However, Elliot discloses wherein the controller is configured to monitor a traffic between the data processing apparatus and the host device and transmit the control packet including the meta information in case that the traffic is less than a threshold value or is in a communication idle state (See Elliot, [0050] & [0051], disclosing monitoring the amount of congestion over a network and the use of a threshold level amount of bandwidth availability before sending data, or in other words, traffic is less than a threshold value before sending data).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sending of meta information in the high bandwidth storage system of Malladi and Hagiwara with the traffic monitoring of Elliot as it improves the overall system performance by reducing network congestion and minimizes network impact when sending the data (See Elliott [0051]). 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US2019/0079678 A1, hereinafter Malladi) in view of Hagiwara et al (US2014/0223315 A1, hereinafter Hagiwara), further in view of About InfiniBand (InfiniBand Trade Association, About Infiniband, Oct 2018, hereinafter Infiniband_NPL). 
Regarding claims 6 and 11, taking claim 6 as exemplary, Malladi in view of Hagiwara disclosed the data processing apparatus of claim 1 as described hereinabove. Neither Malladi nor Hagiwara disclose wherein the network including a fabric network including Ethernet, a fiber channel, or InfiniBand.  
However, However, Infiniband discloses wherein the network including a fabric network including Ethernet, a fiber channel, or InfiniBand (See Infiniband_NPL, page 1, disclosing a Infiniband as a true fabric architecture defining I/O architecture used to interconnect servers, communications infrastructure, storage and embedded systems).
It It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the high bandwidth storage system of Malladi and Hagiwara with the Infiniband network of Infiniband_NPL as it allows for increased data system operations performance by providing low latency and high efficiency data transport (See Infiniband_NPL, page 2, Advantages).


EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137